Citation Nr: 0939234	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-29 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bronchial asthma as 
secondary to service-connected restrictive lung disease.

2.  Entitlement to service connection for sleep apnea as 
secondary to service-connected restrictive lung disease.

3.  Entitlement to service connection for hypertension as 
secondary to restrictive lung disease.

4.  Entitlement to an initial rating in excess of 30 percent 
for restrictive lung disease.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disabilities.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and December 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In September 2009, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The issues of entitlement to service connection for 
hypertension on a secondary basis, entitlement to a rating in 
excess of 30 percent for restrictive lung disease, as well as 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent evidence is in relative equipoise as to 
whether the Veteran's bronchial asthma is due to his service-
connected restrictive lung disease.

2.  The competent evidence is in relative equipoise as to 
whether the Veteran's sleep apnea is due to his service-
connected restrictive lung disease.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
bronchial asthma is proximately due to or the result of his 
service-connected restrictive lung disease.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
sleep apnea is proximately due to or the result of his 
service-connected restrictive lung disease.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in October 2006, February 
2007, March 2007, and August 2007, the RO provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate his claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
October 2006 and August 2007 notice letters informed the 
Veteran as to disability ratings and effective dates.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and letters 
by private treatment providers.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran, several of his friends, 
and his representative.  

The Board notes that although the RO attempted to obtain 
Social Security Administration records, those records were 
determined to be unavailable.  A May 2008 letter was sent to 
the Veteran informing him of this fact.  He was requested to 
submit copies of the records.  However, he has not done so.

As discussed above, the Veteran was notified and informed of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	Service Connection for Bronchial Asthma and Sleep Apnea

On the occasion of the aforementioned hearing on appeal, the 
Veteran advanced contentions to the effect that he is 
entitled to service connection for bronchial asthma and sleep 
apnea because they are caused by his service-connected 
restrictive lung disease.  In support of his argument, he has 
submitted a private medical opinion stating that there is an 
etiological relationship between his bronchial asthma and his 
restrictive lung disease, as well as between his sleep apnea 
and his restrictive lung disease.  He also submitted a 
journal article regarding the connection between sleep and 
chronic lung disease.  

Although the Veteran has not claimed service connection on a 
direct basis, the Board notes that the service treatment 
records do not reveal any evidence of bronchial asthma or 
sleep apnea.  The March 1960 separation examination report 
notes normal examination of the lungs and chest.  Post-
service medical evidence shows normal chest X-ray study in 
December 1965.  

The first post-service medical evidence of a diagnosis of 
bronchial asthma is in 2006 and the first diagnosis of sleep 
apnea is from 2007.  These diagnoses were rendered more than 
forty years after the Veteran's discharge from service.  
Moreover, the Veteran does not contend that he has 
experienced continuous symptoms of asthma or sleep apnea 
since his service separation.  Therefore, entitlement to 
service connection for bronchial asthma on a direct basis and 
entitlement to service connection for sleep apnea on a direct 
basis must be denied.

With regard to the claims on a secondary basis, there are 
several medical opinions of record.  Initially, the Board 
notes that private pulmonary function test reports from 2006 
note a diagnosis of asthma, shortness of breath, and dyspnea 
at rest and with exercise.  A January 2007 sleep study report 
notes that the Veteran has moderate obstructive sleep apnea.  
A January 2007 note from A. Alessi, D.O., indicates that the 
Veteran requires C-PAP for sleep apnea and suffers chronic 
lung disease due to asbestosis.  

The report of an April 2007 VA examination notes that the 
Veteran reported being diagnosed with asthma in September 
2006.  He indicated that he was told that he had asthma, but 
that he did not have a work-up at that time.  It was noted 
that the Veteran denied history of asthma, cough, and 
wheezing.  He indicated a history of dyspnea.  He stated that 
he never experienced dyspnea at rest or on mild exertion.  He 
indicated that he had frequent dyspnea on moderate and severe 
exertion.  The examiner conducted pulmonary function tests 
and opined that there was moderate obstructive type pattern; 
there was no significant improvement after bronchodilators.  
DLCO was normal.  Lung volumes suggested a mild restrictive 
component.  

The April 2007 VA examiner opined that obstructive sleep 
apnea is less likely than not (less than 50/50 probability) 
caused by or a result of service-connected restrictive lung 
disease.  The rationale given is that the claims file did not 
show evidence of sleep apnea symptoms despite the diagnosis 
in January 2007.  Instead, objective findings showed upper 
airway narrowing (narrow pharynx), moderate obesity, and 
nasal allergies.  

With regard to the asthma claim, the April 2007 VA examiner 
stated that there was no evidence of asthma symptoms in the 
claims file.  The examiner indicated that the diagnosis by 
private doctors did not reveal when the asthma was diagnosed 
or the severity of the asthma.  Current objective findings 
showed normal pulmonary examination with no chronic cough, 
dyspnea after four minute walk, and no wheezing.  

A May 2007 VA treatment record notes that the Veteran takes 
Combivent for his asthma.  

A June 2007 statement from Dr. Alessi notes that the Veteran 
has diagnoses of sleep disorder and restrictive lung disease.  
Dr. Alessi opined that the Veteran's restrictive lung disease 
is related to his sleep disorder and it contributes to his 
overall sleep disorder.

There is also a June 2007 VA treatment record addendum which 
notes that the Veteran's fibrosis is likely the cause of his 
asthmatic breathing problems and his difficulty breathing at 
night (sleep apnea).  

The same VA examiner who conducted the April 2007 examination 
also examined the Veteran in October 2007.  The October 2007 
VA examination report notes that asthma began in September 
2006 and sleep apnea began in January 2007.  The examiner 
opined that obstructive sleep apnea is less likely as not 
caused by or a result of the service-connected restrictive 
lung disease.  The rationale is that sleep apnea was only 
recently diagnosed.  Moreover, restrictive lung disease is a 
nonparenchymal disease with symptoms of dyspnea at rest, 
severe productive cough, finger clubbing, and pleural 
effusion.  Whereas, sleep apnea is obstructive in that there 
is upper airway blockage despite airflow drive.  The examiner 
also noted that obesity causes sleep apnea.  

With regard to the asthma claim, the October 2007 VA examiner 
stated that he could not resolve the issue of whether the 
asthma is due to the restrictive lung disease without 
resorting to mere speculation.  The current objective 
findings showed moderate obstructive disease with mild 
restrictive component.  The examiner found there to be 
conflicting issues regarding the diagnosis of restrictive 
lung disease.  The examiner stated that there are no 
objective findings (no parenchymal disease on the computed 
tomography (CT) scan of the chest and no pleural plaques on 
the chest X-ray) showing that the Veteran has 
asbestosis/asbestos related lung disease.  The examiner felt 
that it cannot be determined whether asthma occurred prior to 
the determination of restrictive disease from asbestos.  

An April 2009 letter from A. Alessi, D.O., indicates that the 
Veteran suffers from asthma and sleep apnea secondary to 
restrictive lung disease.  Dr. Alessi stated that the 
Veteran's health condition is stable but very serious.  

In reviewing all of the evidence of record, the Board finds 
that the evidence is in relative equipoise regarding the 
claims for entitlement to service connection for asthma and 
sleep apnea.  In this regard, there are two medical opinions 
in favor of the claims.  Dr. Alessi, a private treatment 
provider, and the Veteran's treating VA physician in June 
2007 both stated that the restrictive lung disease caused the 
asthma and sleep apnea.  However, it is notable that these 
opinions do not contain any supporting rationale.  

While the April 2007 and October 2007 VA examiner provided 
extensive rationales for what appear to be negative opinions 
(although, in the end he was unable to provide any opinion 
with respect to the asthma claim without resorting to 
speculation), the Board finds it important that two unrelated 
physicians, Dr. Alessi and the June 2007 VA treatment 
provider, both opined that the restrictive lung disease 
caused the asthma and sleep apnea.  In addition, the Veteran 
has submitted a journal article discussing the connection 
between sleep disorders, asthma, and other lung conditions.  
Moreover, he submitted numerous lay statements indicating the 
breathing problems he suffers.  In sum, the Board finds that 
it can be reasonably concluded that the evidence is in 
equipoise with regard to whether the Veteran does have asthma 
and sleep apnea as a consequence of his service-connected 
restrictive lung disease.  Therefore, giving the Veteran the 
benefit of the doubt, service connection is granted for 
bronchial asthma and sleep apnea.


ORDER

Service connection for bronchial asthma on a secondary basis 
is granted.

Service connection for sleep apnea on a secondary basis is 
granted.  


REMAND

Service connection for restrictive lung disease was granted 
in a December 2005 rating decision.  A 30 percent rating was 
assigned, effective January 8, 2001.  The Veteran appealed 
the initial rating because he feels that a higher rating is 
warranted.  In support of his argument he has submitted 
numerous statements from friends who have witnessed him 
experience shortness of breath, difficulty walking without 
overexerting himself, choking on food, gasping for breath, 
and requiring the Heimlich maneuver to be performed on him.

The Veteran's restrictive lung disease is currently rated as 
30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6845.  Under that code, a 30 percent rating is warranted when 
the Forced Expiratory Volume in one second (FEV-1) is 56- to 
70-percent predicted, or the ratio of the FEV-1 to Forced 
Vital Capacity (FEV-1/FVC) is 56- to 70-percent, or the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 56- to 65-percent 
predicted.  A 60 percent rating is warranted when the FEV-1 
is 40- to 55-percent predicted, or the FEV-1/FVC is 40- to 
55-percent, or the DLCO (SB) is 40- to 55-percent predicted, 
or there is a maximum oxygen consumption of 15 or 20 
ml/kg/min (with cardiorespiratory limit).  Finally, a 100 
percent rating is warranted based upon a showing of FEV-1 
less than 40 percent for predicted value, or; FEV-1/FVC less 
than 40 percent or; DLCO (SB) less than 40- percent 
predicted, or; maximum exercise capacity less than 
15ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), or right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization), or episode(s) of acute 
respiratory failure, or patient requiring outpatient oxygen 
therapy.

A February 2000 letter from M. Goldstein, MD, notes that 
findings were consistent with moderate restrictive deficit.  
There was abnormally decreased FVC with well preserved 
FEV1/FVC ratio.

An August 2001 chest X-ray study revealed that the lungs were 
clear.  Pulmonary function tests conducted in September 2001 
note that FVC was 60 percent predicted; FEV1 was 62 percent 
predicted; and FEV1/FVC was 82 percent.  The test involving 
DLCO was not conducted.  

VA pulmonary function tests conducted in March 2002 note that 
FEV1 was 66.9 percent predicted; FVC was 66.5 percent 
predicted; and FEV1/FVC was 88 percent.  

Private pulmonary function tests conducted in January 2006 
note that FEV1 was 68 percent predicted; FVC was 65 percent 
predicted; and FEV1/FVC was 83 percent.  DLCO was 108 percent 
predicted.  

Private pulmonary function tests with a facsimile 
transmission date of August 2006 note that FEV1 was 71 
percent predicted; FVC was 68 percent predicted; and FEV1/FVC 
was 82 percent.  DLCO was 117 percent predicted.  

The April 2007 VA examination report notes that FEV1 was 66.6 
percent predicted; FVC was 66.5 percent predicted; and 
FEV1/FVC was 79 percent.  DLCO was 96.6 percent predicted.  
Spirometry revealed a moderate obstructive type pattern.  
There was no significant improvement after bronchodilators.  
Lung volumes suggested a mild restrictive component.  DLCO 
was normal.  Chest X-ray study revealed slight fibrotic 
reaction in the left cardiophrenic ankle.  The chest was 
otherwise normal and unchanged.  

A May 2007 VA treatment record notes that FEV1 was 66.9 
percent predicted; FVC was 66.5 percent predicted; and 
FEV1/FVC was 80 percent.  

An August 2008 VA treatment record notes that there was 
normal respiratory effort and symmetric lungs clear on 
auscultation.  

Private pulmonary function tests dated in March 2009 note 
that FEV1 was 49.13 percent predicted.  FVC was 45.53 percent 
predicted.  FEV1/FVC was 82.71 percent.  

The Board notes that the results of the most recent private 
pulmonary function tests (from March 2009) are distinctly 
worse than the ones nearly two years earlier.  The Board also 
notes that the most recent March 2009 tests do not include 
the DLCO test or the test involving maximum oxygen 
consumption in terms of ml/kg/min with cardiorespiratory 
limit.  As such, a new VA examination should be conducted.  

With respect to the Veteran's claim for entitlement to 
service connection for hypertension as secondary to the 
service-connected restrictive lung disease, the Board notes 
that although the Veteran underwent two VA examinations in 
conjunction with his claim, the reports of those examinations 
are insufficient for adjudication purposes.  

In this regard, the Board notes that additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
warranted under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  Although the April 2007 and 
October 2007 VA examiner addressed the issue of whether the 
Veteran's hypertension is at least as likely as not caused by 
the service-connected restrictive lung disease, there is no 
opinion of record regarding whether the service-connected 
restrictive lung disease aggravated the hypertension.  
Therefore, a remand is necessary in order to obtain such a 
medical opinion.

The Board is of the opinion that the issue of entitlement to 
a TDIU is inextricably intertwined with the other issues 
being remanded, and as such, it will be the subject of a 
later decision.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment 
records dating from January 2009 to the 
present.

2.  Schedule the Veteran for a VA 
pulmonary examination in order to 
determine the current severity of his 
service-connected restrictive lung 
disease.  The Veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claims.

The claims folder should be reviewed by 
the examiner and that review should be 
indicated in the examination report. The 
report should set forth all current 
complaints and findings relating to the 
Veteran's service-connected restrictive 
lung disease, and it should provide a 
rationale for all conclusions reached.  
The report should include specific 
findings as to any worsening of the 
Veteran's restrictive lung disease, as is 
seemingly shown by the March 2009 
pulmonary function tests.  

The examination should include post-
bronchodilator pulmonary function test 
results showing:

a) Forced Expiratory Volume in one second 
(FEV-1);

b) Forced Vital Capacity (FVC);

c) the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity 
(FEV-1/FVC);

d) Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DLCO (SB)); and.

e) maximum oxygen consumption in terms of 
ml/kg/min (with cardiorespiratory limit)

In addition, the VA examiner should 
specifically address whether the Veteran 
has cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension (shown 
by Echo or cardiac catheterization), or 
episodes of acute respiratory failure as 
the result of his restrictive lung 
disease.  The examiner should also state 
whether the Veteran requires outpatient 
oxygen therapy as the result of his 
service-connected disability.

The examiner should also express an opinion 
as to whether the Veteran's hypertension is 
at least as likely as not (ie., a 50 
percent or better probability) aggravated 
(permanently worsened the underlying 
disorder beyond normal progression of the 
disorder) by the service-connected 
restrictive lung disease.  If the examiner 
finds that the hypertension is aggravated, 
he/she should quantify the degree of 
aggravation if possible.  

Finally, the examiner should render an 
opinion, based upon review of the record 
and consistent with sound medical 
principles, as to whether-without regard 
to any nonservice-connected disability or 
the Veteran's age-it is at least as likely 
as not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
service-connected disabilities, either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, the RO/AMC should 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond it before returning 
the claims file to the Board for further 
appellate consideration of the claim.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


